Pee Curiam,
The witnesses whose testimony was received as to the value of the land, its availability for sale for building purposes and *54the extent of the damage inflicted by the ovez-flow from appellant’s premises, all had such knowledge of the subject as could be fairly expected as to such matters in that neighborhood. The value of their testimony was for the jury.
The fact that the land had never been plotted or put in the market for building lote, though it should have made the jury shy of that element of the damages claimed, did not of itself make its availability for that purpose inadmissible. Any present or proximate use to which land is likely to be put, though not by itself a criterion of damages, is an element in its value and may be shown as such. We have examined the evidence in the present case with care to see if the jury were allowed to estimate the damages on a separate basis of the injury to plaintiff’s land as building lots. But we do not find that they were permitted by the charge to go beyond the consideration of such use only as one of the elements of value. To that extent they were entitled to go : Reiber v. Butler, etc., R. R. Co., 201 Pa. 49; Gearhart v. Clear Spring Water Co., 202 Pa. 292. The verdict appears to us grossly excessive, but as that is a matter of which the court below was in better position to judge than we can be, we should not be justified in interfering with the judgment on this gz-ound.
Judgment affirzned.